DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 10-12 are pending (claim set as filed on 10/20/2021).

Priority
	This application is a CON of application no. 15/749,183 (now abandoned) filed on 01/31/2018, which was a 371 of PCT/IB2016/054519 filed on 07/28/2016, and had a foreign application to IT-102015000041440 filed on 08/03/2015.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 10/20/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
	The drawings filed on 10/20/2021 have been accepted.



Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gogly (US 2011/0097421 A1) in view of Chambers (The Effects of Ascorbic Acid on Epithelial Sheets in Tissue Culture, 1942 - cited in the IDS filed on 10/20/2021) and Sigma (Cell Culture Manual, 2014 - cited in the IDS filed on 10/20/2021). 
Gogly’s general disclosure relates to a method for the cosmetic prevention or treatment of skin ageing in an individual, comprising administering to said individual a cosmetically active quantity of a gingival fibroblast-derived product (see abstract & ¶ [0010], [0015]). 
Regarding claim 10’s patient population and active step of transplanting, Gogly teaches “skin-ageing relates to skin defects which occur as a consequence of a degradation of skin constituents due to chronic factors, such as mechanical, oxidative and/or photo stresses” (see ¶ [0015]-[0019]). Gogly teaches “Administration of the gingival fibroblast-derived product, preferably at a site near the skin area to be treated, can proceed by any method known in the art. However, it is preferred that the gingival fibroblast-derived product is administered topically or by intradermal injection. Such administration routes are well known to anyone of skill in the art” (see ¶ [0028]).
Regarding the claim’s cell culture medium, Gogly discloses gingival fibroblasts are easily sampled, cultured, and possess a high expansion rate and teaches a “gingival fibroblast conditioned medium relates to any medium, such as a liquid cell culture medium, which has been contacted by gingival fibroblasts, in particular for a time sufficient for the gingival fibroblasts to have secreted in the medium” (see ¶ [0021]-[0027]). 
However, Gogly does not teach: all of the claimed aqueous solution components (i.e. a modified Tyrode’s solution) and their respective concentrations thereof. 
Chamber teaches Tyrode’s solution with the addition of ascorbic acid (Vitamin C) (10 mgm in 100 cc) (see page 22: Table 1). The formula used for the Tyrode solution was: NaCl 8.00 grams, KCl 0.20 gram, CaCl2 (anhydrous) 0.20 gram, MgCl2 0.10 gram, glucose 1.0 gram, NaH2PO4 0.05 gram in distilled water to 1000.00 cc. The solution was adjusted to pH 7.6 by the addition of NaHCO3 (see page 22: footnote 2). Examiner’s note: Standard Tyrode’s Solution is a well-known formulation as evident by Applicant’s specification at ¶ [0012]. Chamber discloses the importance of ascorbic acid on the formation of fibers in tissues cultures of fibroblasts (see page 21: 1st and 2nd ¶, and see page 24: Discussion). 
Sigma teaches “Vitamin B6 is a required component of cell culture media. Historically, media have been supplemented with vitamin B6 in the aldehyde form, pyridoxal” (see page 135). Sigma also teaches serum-free media compositions (see starting on page 13).

It would have been obvious to one of ordinary skill in the art to employ or utilize a modified Tyrode’s solution (that additionally comprises vitamin B6 (pyridoxine) and vitamin C (ascorbic acid)) such as taught by Chambers and Sigma as the solution for Gogly’s fibroblast cell culture in the treatment of skin-ageing. The ordinary artisan would have been motivated to do so is because the primary reference of Gogly discloses at ¶ [0027] that any liquid cell culture medium can be used to culture-expand fibroblasts for the treatment of skin conditions. Hence, the claimed combination of a modified Tyrode’s solution as a aqueous medium for therapeutic fibroblasts is considered to be prima facie obvious as set forth by MPEP 2141 (III)(A): “Exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results; or (b) simple substitution of one known element for another to obtain predictable results”. In other words, Tyrode’s solution is an old, well-known, and routinely employed solution in the cell culture arts and moreover, additional ingredients of vitamin B6 and vitamin C are also well known components as taught by Chambers and Sigma. The ordinary artisan would have had a reasonable expectation of success because all of the references are in the same field of endeavor directed to cell culture media formulations.
Furthermore, regarding the concentrations of the media components, the MPEP at 2144.05 states that:

I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.

II.    ROUTINE OPTIMIZATION
A.    Optimization Within Prior Art Conditions or Through Routine Experimentation
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 
As discussed above, the disclosures of Chambers and Sigma teaches and suggests overlapping concentration ranges with the claimed elements. Moreover, one of ordinary skill in the art would also recognize that the concentration is a result effective variable dependent on the specific type of cell being cultured. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05).

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653